ORDER
PER CURIAM.
Defendant, Kenneth Campbell, appeals the judgment entered upon his convictions for assault of a law enforcement officer in the third degree, Section 565.083 RSMo. (2000), and interfering with an arrest, Section 575.150 RSMo. (2000). Defendant contends (1) the trial court erred in failing to grant his motion for judgment of acquittal at the close of the state’s case on count II, interfering with an arrest; (2) the trial judge abused his discretion in failing to disqualify himself; (3) medical records *335were wrongly admitted; and (4) Section 565.083 RSMo. (2000) is unconstitutional. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).